Title: To Thomas Jefferson from Sylvanus Bourne, 10 December 1791
From: Bourne, Sylvanus
To: Jefferson, Thomas



Sir
Philadelphia Decr 10th 1791

The aggregate result of that investigation, which I have made of the sentiments of the members of Congress relating to the Consular System, of this Country, tends to weaken my expectations of ever returning again to the West Indies, and the more especially as the present state of Hispaniola renders still more precarious than before, every pursuit of a mercantile nature:—but faint as my expectations from a tenure of my present Commission may be, they are more than I possess from any other source, or I should e’er this have resigned that Charge, which I was induced to accept from a false association of Ideas, cherished by my aspiring hopes, but which has brought on me the weight of accumulated expences, dissappointment and Chagrin.
If I have ventured to reiterate my Desire for a birth in the employ of Govt. view me not on that account as a Parasite at Court, but place it to an ingenuous effort for restoring myself and family to that Rank and Situation in life of which the late war deprived us by the sacrifice of a fortune of £10,000. sterlg but perhaps the energy of my wishes in this respect have led me to a false conception of my  capacity to accomplish the object of them in any situation comporting with public Benefit, and were it not for the strong impulse of filial and fraternal Obligations I would not consent again to add my name to the long Catalogue of claimants which ever burthen the Presidents Cabinet rendering his dispensation of offices a task equally delicate and painful—but would hope in a retreat to obscurity, to derive some solace for the want of personal care in contemplating the progressive happiness of that Country to whose best Interests I feel the strongest attachment.
I am sensible that the pleas of losses by the late war or those of present necessity lose their force by their general application, and that those whose Stations expose them to such like solicitations are obliged to guard every avenue to the heart lest it betrays the judgment; it is therefore with diffidence that I submit to your acquaintance of my Character and Pretensions what claim I may have for any future vacancy in the Foreign or Domestic service of the U.S. If in my personal or epistolary Communications with you, I have discovered any want of that manly confidence which is becoming, it is to be attributed to a mind depressed by a long series of misfortunes, challenging the utmost efforts of Philosophy to their support, and only rendered tolerable by the influence of conscious rectitude. I have the honour to be with all possible Respect sir your most Obedt Humble servt,

Sylva: Bourne


PS. I have taken the liberty to inclose a collection of a few general observations on the political state of this Country, which (at the request of Mr. Fenno and in order to beguile a few tedious hours), I ventured to commit to the press on opening of the new Govt—they were many of them wrote in great haste and mutilated by typographical errors—if you should do me the honour of perusing them, you will veil the eye of criticism while you open that of Candour.

